Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 5, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146867 & (45)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MATTHEW MAKOWSKI,                                                                                       David F. Viviano,
          Plaintiff-Appellant,                                                                                        Justices

  v                                                                 SC: 146867
                                                                    COA: 307402
                                                                    Ingham CC: 11-000579-CZ
  GOVERNOR and SECRETARY OF STATE,
          Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the December 27, 2012 judgment of the Court of Appeals
  is considered, and it is GRANTED. The parties shall include among the issues to be
  briefed: (1) what authority, if any, the courts of this State have to review actions taken by
  the Governor under the authority conferred by 1963 Const, Art V, § 14; (2) how the
  separation of powers doctrine and the principle of nonjusticiable political questions relate
  to that constitutional authority; (3) whether the commutation of the plaintiff’s sentence
  was completed before the Governor took steps to revoke it and whether the Court has the
  authority to address this question; (4) whether the power to grant clemency under the
  cited constitutional provision also includes the power to rescind, revoke or otherwise
  overturn a decision to grant clemency; and (5) to the extent the courts have the authority
  to address the question, whether the Governor in this case exceeded the authority granted
  by the constitution by revoking the commutation of sentence given to the plaintiff after it
  was signed by the Governor, sealed by and filed with the Secretary of State, and
  delivered to the Michigan Department of Corrections.

         MCCORMACK, J., not participating because of her prior involvement in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 5, 2013
          t0702
                                                                               Clerk